Pee Cubiam.
Action, for damages for negligence. The case was tried by a jury which found a verdict for the plaintiff. A motion was made for a new trial on the grounds of (a) surprise, and (b) newly discovered evidence. From a denial of the motion, defendants appeal.
An examination of the record satisfies us that this is not a case of “surprise” such as would justify a new trial. The trial court did not abuse its discretion by refusing to grant a new trial because of newly discovered evidence.
Order affirmed.
Brown, C. J., took no part.